NOTE: This order is nonprecedential.

  mniteb ~tates ([ourt of §ppeaIs
      for tlJe jfeberaI ([ircuit

                 JOSE A. CADIENTE,
                     Petitioner,

                               v.
    OFFICE OF PERSONNEL MANAGEMENT,
                 Respondent.

                           •
                       2011-3146


   Petition for review of the Merit Systems Protection
Board in case no. SF0831100627-I-1.


                     ON MOTION


                       ORDER

    Upon consideration of Jose A. Cadiente's motion to
voluntarily withdraw his appeal,

   IT IS ORDERED THAT:

   (1) The motion is granted. The appeal is dismissed.

   (2) Each side shall bear its own costs.
CADIENTE v. OPM                                              2
                                  FOR THE COURT


      J\D.. 19 2011                lsI Jan Horbaly
          Date                    Jan Horbaly
                                  Clerk
cc: Jose A. Cadiente
    Sarah M. Bienkowski, Esq.
s21
      Issued As A Mandate:   J\D.. 19 2011



                                       U.S.  couJ~~~~PEALS  FOR
                                          THE fEDERAL CIRCUIT

                                              JUb 1 9 2011
                                               JAN HOR8AlY
                                                 CLERK